Exhibit 10.3
(NVENERGY LOGO) [b84802b8480200.gif]
PRIVATE AND
CONFIDENTIAL

     
Date:
  February xx, 2011
 
   
To:
  <<Name>>
 
  <<Title>>
 
   
From:
  Punam Mathur
Vice President, People Resources
 
   
Re:
  2011 RESTRICTED STOCK UNIT AWARD

On <<Grant_Date>> the Board of Directors authorized your participation in the NV
Energy, Inc. 2004 Executive Long-Term Incentive Plan (the “Plan”) for 2011. This
document provides a brief summary of your rights under the Plan and the terms
and conditions of this grant of Restricted Stock Units. It is important that you
sign this agreement, return the original to Compensation, and retain a copy for
your files.
The Plan provides complete details of your rights under the Plan, as well as all
of the conditions and limitations affecting such rights. If there is any
inconsistency between the terms of this summary and the terms of the Plan, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this summary. Unless otherwise defined herein, capitalized terms shall have the
same meaning as their definitions in the Plan.
The Board of Directors specifically designates Officers and Executives that are
eligible to participate in the Plan. Officers, Executives, and other selected
employees are considered “insiders” and their ability to purchase and sell NVE
shares will be subject to insider trading and reporting rules of the SEC. The
Restricted Stock Units granted to you under the Plan are nontransferable, other
than by will or by the laws of descent and distribution.
Overview of Your Restricted Stock Units

1.   Number of Restricted Stock Units Granted: <<RSUs>>   2.   Date of Grant:
<<Grant Date>>   3.   Length of Vesting Period: The Vesting Period began on
<<Date1>> and is scheduled to end on <<Date2>> in a three-year cliff vesting
program.   4.   Pay-out of Restricted Stock Units: Subject to the terms of the
Plan, you will receive a pay-out of the aggregate value of your earned
Restricted Stock Units at the end of the Vesting Period. The pay-out of your
Restricted Stock Units will be made in the form of shares, minus applicable
taxes.   5.   Payment of Dividends: No provision is made for any payment of
dividend equivalents during the vesting period for these Restricted Stock Units.
  6.   Termination of Employment:

a. By Death, Disability, or Retirement: In the event your employment is
terminated by reason of death, Disability, or Retirement, you or your designated
beneficiary will receive a prorated pay-

 



--------------------------------------------------------------------------------



 



      <<Name>>
Page 2 of 2   Private and
Confidential

out of the Restricted Stock Units. The amount of pay-out shall be determined
based on the length of time you were actively employed during the Vesting
Period. Payment will be made at the same time vested payments are made to
Participants who did not terminate employment during the vesting period. For the
purpose of this award, “Retirement” shall mean termination of employment with
the Company and its affiliates after (1) attaining age 55 with 10 years of
service or (2) attaining age 60 with five years of service. For the purpose of
the preceding sentence, service shall be measured by completed calendar months
of employment.
b. For Other Reasons: In the event your employment is terminated for any other
reason, your Restricted Stock Units shall be forfeited to the Company, unless
otherwise directed by the Committee.

7.   Confidentiality. By signing this document, you agree that the existence and
all terms of this award are confidential and may not be disclosed by you to any
third parties (including coworkers), except that you may disclose this award to
your immediate family members, your financial, tax and legal advisors, or as may
be required by law or by any compulsory judicial or administrative process.   8.
  Change in Control: In the event of a change in control, he terms of the
Company’s change-in-control policy, as it may be adopted from time to time,
shall apply. If the Restricted Stock Units are not assumed, they shall be paid
out at 100% immediately before the consummation of any transaction in which the
Company is not the surviving Company.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
Please acknowledge your receipt of this document by signing the following
representation:
Executive Long-Term Incentive Plan
2011 Restricted Stock Units
Date of Grant: <<Grant Date>>
Acknowledgement of Participation
By signing a copy of this Agreement and returning it to the Compensation
Department (MS 07), I acknowledge that I have read the Plan and that I fully
understand all of my rights under the Plan and this summary, as well as all of
the terms and conditions which may limit my eligibility to receive a pay-out
with respect to the Restricted Stock Units granted under the Plan. Without
limiting the generality of the preceding sentence, I understand that my right to
receive a pay-out with respect to the Restricted Stock Units granted to me under
the Plan is conditioned upon my continued employment with the Company, that the
Plan can be terminated at any time and that the Board reserves the right, at its
sole discretion, to determine whether there shall be awards and the amounts
thereof under the Plan, and that its discretion need not be exercised uniformly
or consistently.

                  By           <<Name>>              Date ______________     

Please refer any questions you may have regarding your Restricted Stock Units to
Jennifer Oswald, Staff Compensation Consultant at (702) 402-2247.
cc: Investor Relations
/PR-Compensation

 